[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:               September 15, 1995 Date of Application:            September 15, 1995 Date Application Filed:         September 25, 1995 Date of Decision:               February 22, 2000
Application for review of sentence imposed by the SuperiorCourt, Judicial District of Fairfield. Sentence Affirmed.
John Williams, Esq. Defense Counsel, for Petitioner
Nicholas Bove, Esq. Assistant State's Attorney, for the State
 BY THE DIVISION:
Following a jury trial, the petitioner was convicted of Murder, C.G.S. 53a-54a and Possession of a Firearm, C.G.S. 53a-217. The potential sentence for these offenses could have been sixty-five years in prison. The sentencing judge imposed a sentence of fifty years.
The convictions arise out of events that occurred in Bridgeport on July 31, 1990. On that date, the petitioner shot and killed his girlfriend, Marjorie Wright. The murder was the result of an argument between the two over the victim's desire to leave the petitioner. The victim was survived by two young children.
At the time of his sentencing for this offense, the petitioner had a record that included both misdemeanors and felonies. Some of these offenses involved violence. The petitioner also possessed no history of honest labor and his academic record was poor.
The Sentence Review Division has considered the petitioner's CT Page 3772 request for a reduction in his sentence. The Division does not conclude that a sentence, fifteen years less than the maximum for what was a cold blooded and brutal murder, is disproportionate or inappropriate. Rather, this admittedly severe penalty reflects the serious nature of the offense and the obvious need for murderers to be isolated from the public so that they do not have an opportunity to take the life of another innocent victim.
This sentence is AFFIRMED.
O'KEEFE, J.
KLACZAK, J.
IANOTTI, J.
O'Keefe, Klaczak, Ianotti, J.'s participated in this decision.